DETAILED ACTION
In response to communications filed 12/08/2021.
Claims 26, 27, 38-46, 48-54 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention teaches methods and apparatuses to determine cyclic offset for a user equipment (UE).  The UE receives configuration information from a base station indicating a set of initial cyclic offsets and transmits uplink control information including HARQ-ACK via a PUCCH based on the set of initial cyclic offsets.  The cyclic offset for the UE is determined based on one of a set of initial cyclic offsets and one of sequence cyclic offsets.  Examiner notes none of the prior arts on record teach or fairly suggest the claimed limitations.  There exists prior art such as Liu et al. (US 2020/0280427 A1) teaching a UE receives scheduling request configuration including information about cyclic shift.  There also exists prior art such as Gao et al. (US 2019/0013980 A1) that teaches transmitting UCI via a PUCCH using a sequence of cyclic shifts 0, 4 and 8.  However the prior arts on record alone or in combination fails to teach and/or suggest the initial cyclic offset includes cyclic offsets of 0, 4 and 8, based on whether the PUCCH resources are dedicated for the UE and further based on one 
Furthermore, Examiner had performed an updated search and the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the claimed invention as a whole disclosed in independent claims 26, 45, 53 and 54 with proper motivation at or before the time it was effectively filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468